Williams County, No. WM94014. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Opinion and Judgment Entry dated June 30,1995, at pages 9-10: “This court sua sponte finds further that its judgment in this case is in conflict with the judgments pronounced on the same question by the courts of appeals for the Tenth Appellate District in City of Columbus v. Ocker (1994), 97 Ohio App.3d 596 [647 N.E.2d 205], and the Eleventh Appellate District in State v. Given (Dec. 23, 1994), Portage App. No. 94-P-0012, unreported [1994 WL 738492], and hereby certifies the record of this case to the Supreme Court of Ohio for review and final determination, pursuant to Section 3(B)(4), Article IV, Ohio Constitution.
“The issue on which the conflict exists is whether, for purposes of establishing a valid consent or refusal to take a blood-alcohol concentration test in the context of reviewing an administrative license suspension pursuant to R.C. 4511.191, the statutory notice provision contained in R.C. 4511.191(C) is satisfied by a showing that the officer read to the arrested person the language of R.C. 4511.191(C)(2)(b) as set forth on the top portion of BMV form 2255.”
Resnick, J., not participating.